341 F.2d 916
Vincent Robert NAPOLI, a/k/a Jimmy Napoli and Robert Grene, Appellants,v.UNITED STATES of America, Appellee.
No. 21049.
United States Court of Appeals Fifth Circuit.
March 3, 1965, Rehearings Denied April 2, 1965.

Myer Koonin, Washington, D.C., Bernard Berman, Miami Beach, Fla., Gus Feuer, Miami, Fla., Ephraim Collins, Miami Beach, Fla., for appellants.
Lloyd G. Bates, Jr., Asst. U.S. Atty., Miami, Fla., William A. Meadows, Jr., U.S. Atty. Southern District of Florida, for appellee.
Before TUTTLE, Chief Judge, and GROOMS and McRAE, District Judges.
PER CURIAM:


1
There was ample evidence as to each of the appellants to sustain the verdict of the jury and judgments of conviction.


2
In the absence of any showing of prejudice resulting from the holding of trial twelve days after the arraignment of Grene, we can not determine that the trial court erred in denying the motion for continuance.


3
No exceptions having been made to the charge as given by the trial court, we find no reversible error in the failure of the court to give a specific charge on the accomplice testimony in view of the adequacy of the charge as a whole.


4
The judgment is affirmed.